DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status  

Following prior arts are considered pertinent to applicant's disclosure.
US 20190253622 A1 (hereinafter Van; this application claimed benefit of provisional-application 62630624, which is attached hereto)
US 20170336705 A1 (hereinafter Zhou)
WIEGAND T ET AL: "Overview of the H.264/AVC video coding standard", IEEE TRANSACTIONS ON CIRCUITS AND SYSTEMS FOR VIDEO TECHNOLOGY, INSTITUTE OF ELECTRICAL AND ELECTRONICS ENGINEERS, US, vol. 13, no. 7, 1 July 2003 (2003-07-01), pages 560-576 (hereinafter Wiegand),
US 20170214937 A1 (wrap around padding for motion compensation; para 40; Figs10-11, dividing grids into blocks)
US 20190230368 A1 (wrap around padding for motion compensation; para 116, Figs.6-7).
HE et al, "AHG8: Geometry padding for 360 video coding", JVET-D0075, Joint Video Exploration Team (JVET) of ITU-SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 4th Meeting: Chengdu, CN, Oct 15-21, 2016, 10 pages (repetitive and geometry padding ; section 2)
YASUGI, Yukinobu et al, "AGH12: Flexible Tile Partitioning", Document JVET-K0155-v1, Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29WG 11, 11th Meeting: Ljubljana, SI, 10-18 July 2018, 7 pages (partitioning with flexible size CTU, relevant to claims 15-16, 23-24 and 29)
SJOBERG R et al, "Flexible Tiles", 11. JVET Meeting, Jul 11-18, 2018, Ljubljana (The Joint Video Exploration Team of ISOMEC JTC1/SC29/WG11 and ITU-T SG.16), no. JVET-K0260-v2, Jul 14, 2018, 10 pages (partitioning with flexible sizes relevant to claims 15-16, 23-24 and 29)
WANG, Ye-Kui, et al, "WD 2 of ISO/IEC 23090-2 OMAF 2nd edition". INTERNATIONAL ORGANISATION FOR STANDARDISATIONORGANISATION INTERNATIONALE DE NORMALISATION ISO/IEC JTC1/SC29/WG11 CODING OF MOVING PICTURES AND AUDIO, SO/IEC JTC1/SC29/WG11 N17827-v1, July 2018, Ljubljana, Slovenia, 213 pages (OMAF/360 or omnidirectional video coding and signaling DASH, with different projections; Appendix. D)



Response to Remarks/Arguments
Applicant’s arguments with respect to claim   prior art rejection have been fully considered but they are not persuasive for following reason.

Re: Prior art rejection of independent claims
Applicant argued in substance that Van does not teach the claimed padding of “one or more grid region edges of the respective grid region”

Examiner respectfully disagrees.

First of the claim language (see claim 12) “comprising: …. on one or more grid region edges of a respective grid region in a frame; and performing the padding operation on the one or more grid region edges in of the frame respective grid region”, does not prevent other region or grid region to be padded.

Van teaches padding of at least one grid region edges of at least one grid region (see Fig.5A). In Fig. 5A, each of the region edge of each of the region of padding around it. Therefore, Van teaches the argued limitation.

Hence applicant’s arguments are not persuasive

If applicant’s invention to have separate characteristics for padding for separate grid region, then such features need to be clearly claimed.

Re: Prior art rejection of dependent claims
Applicant has presented no additional argument, other than arguments already presented with respect to independent claims. Therefore, the arguments are similarly not persuasive.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-14, 21-22, 25-28, 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Van in view of Zhou.
	
	
Regarding Claim 12. Van teaches a method for processing video information, comprising:	 receiving a padding syntax indicating whether a padding operation is to be performed on one or more grid region edges of a respective grid region in a frame: [(video coder signal and video decoder may decode  one more syntax that specify whether padding is used and any features of the padding; para 41 provisional; edges of each  grid region {boxes of 3x2 grid in Fig.5A} are padded {para 37 provisional} )]	 and performing the padding operation on the one or more grid region edges of  the respective grid region based on the received padding syntax [(decoder receive the padding syntax {para 41} and apply padding accordingly {provisional para 101})] .  

Therefore the difference between claimed invention and Van is that Van use syntax instead of flag as claimed. However flag is a common form of syntax used in the art, in the same/related field of endeavor, Zhou shows in this respect that a syntax can be a flag [(para 136; using flag as syntax to send padding indication)] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because applying one encoding technique into another encoder would provide predictable result, without changing their respective function (please note both prior arts describing these information with regards to signaling of padding in encoding/decoding)
 
Van additionally teaches with respect to claim 13. The method of claim 12, wherein the padding operation comprises a repetitive padding or a geometry padding [(provisional para 37; padding operation based on projection geometry such as cube geometry; also see para 36-40; duplicated samples for padding teaches repetitive padding, as the sample is being repeated in the padding {para 35})] .  

Van additionally teaches with respect to claim 14. The method of claim 12, wherein the padding flag is received in any of:	 a padding and loop filter syntax, a parameter set, or a slice header [(Van provisional para 4, and 37)]. 

 
Zhou additionally teaches with respect to claim 21. The method of claim 12, wherein the padding flag indicates whether a horizontal wrap-around motion compensation is enabled or disabled, wherein the padding operation comprises the horizontal wrap-around motion compensation [(Zhou ; see 136;  please note the wraparound is still padding because it is putting the reference pixels outside the picture boundaries. “allow loading the reference block in a “wraparound” fashion when reference pixels are outside picture boundaries as opposed to padding with the closest picture boundary pixels defined in the current UMC” para 135-142)] .  

Zhou additionally teaches with respect to claim 22. The method of claim 12, wherein the padding flag indicates that a vertical wrap-around motion compensation is enabled or disabled, wherein the padding operation comprises the vertical wrap-around motion compensation.  [(Zhou; see 136; please note the wraparound is still padding because it is putting the reference pixels outside the picture boundaries. “allow loading the reference block in a “wraparound” fashion when reference pixels are outside picture boundaries as opposed to padding with the closest picture boundary pixels defined in the current UMC” para 135-142)] .  

Regarding Claim 25: This claim is claiming the reverse procedure of claim 15, as would expected in an encoding/decoding setup, therefore this claim is obvious based on analysis of claim 15 and para 37 of Van.
Regarding Claims 26-28: Please see analysis of claims 13-14 and 21
Regarding Claims 30-32: Please see analysis of claims 25, 27-28 and note that such apparatus with transmitter is obvious [(Van provisional para 2)] 
Regarding Claims 33-35: Please see analysis of claims 12-13 & 21 and note that such apparatus with receiver is obvious [(Van provisional para 2)] 


Claims 15-16, 23-24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Van in view of Zhou in view of Wiegand.

Regarding Claims 15, 29: Van in view of Zhou does not explicitly show receiving a set of first parameters that defines a plurality of first grid regions comprising the frame for each first grid region, receiving a set of second parameters that defines a plurality of second grid regions, wherein the plurality of second grid regions partitions the respective first grid region: partitioning the frame into the plurality of first grid regions based on the set of first parameters: and partitioning each first grid region into the plurality of second grid regions -3-Applicant: Yong HE et al. Docket Ref.: 2018P00597WOUS based on the respective set of second parameters.  

However, in the same/related field of endeavor, Wiegand teaches 	 receiving a set of first parameters that defines a plurality of first grid regions comprising the frame for each first grid region (Page 565-566; section D and Figs. 6-7 different parameter/information sets regarding slice group/slice sent through sequence and/or picture parameter set {section D first paragraph}, slice header {section D second paragraph}), receiving a set of second parameters that defines a plurality of second grid regions, wherein the plurality of second grid regions partitions the respective first grid region(Page 565-566; section D and Figs. 6-7 different parameter/information sets regarding slice/macroblock sent through sequence and/or picture parameter set {section D first paragraph}, slice header {section D second paragraph}), : partitioning the frame into the plurality of first grid regions based on the set of first parameters: and partitioning each first grid region into the plurality of second grid regions -3-Applicant: Yong HE et al. Docket Ref.: 2018P00597WOUS based on the respective set of second parameters.  [(Page 565-566; section D and Figs. 6-7,; slice/slice group teaches first grid region and slice/macroblock teaches second group region different parameter/information sets regarding slice, slice group and macroblock are described to be sent through sequence and/or picture parameter set {section D first paragraph}, slice header {section D second paragraph}, )]

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because applying one encoding technique into another encoder would provide predictable result.  

 
Wiegand additionally teaches regarding claim 16. The method claim 15, wherein the set of first parameters and the sets of second parameters are received in any of:	 a sequence parameter set, a picture parameter set, or a slice header.  [(Page 565-566; section D; different parameter/information sets regarding slice and macroblock are described to be sent through sequence and/or picture parameter set {section D first paragraph}, slice header {section D second paragraph}, )] 

Wiegand additionally teaches regarding claim 23. The method of claim 12, further comprising:	 receiving a set of first parameters that defines a plurality of first grid regions: receiving a set of second parameters that defines a plurality of second grid regions: partitioning the frame into the plurality of first grid regions based on the set of first parameters: and grouping the plurality of first grid regions into the plurality of second grid regions based on the set of second parameters.  [(See the analysis of claim 15)] 

Wiegand additionally teaches regarding claim 24. The method of claim 23, wherein each first grid region or each second grid region is different in size [(Wiegand Fig.6 and 7)] .  


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2486